NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

        UNITED VIDEO PROPERTIES, INC.,
               Plaintiff-Appellant,

                          AND

           TV GUIDE ONLINE, LLC, AND
            TV GUIDE ONLINE, INC.,
                   Plaintiffs,

                           v.

              AMAZON.COM, INC. AND
                 IMDB.COM, INC.,
                Defendants-Appellees.
               ______________________

                      2013-1396
                ______________________

    Appeal from the United States District Court for the
District of Delaware in No. 11-CV-0003, Judge Richard G.
Andrews.
                 ______________________

                Decided: April 8, 2014
                ______________________

    MARK A. LEMLEY, Durie Tangri LLP, of San Francisco,
California, argued for plaintiff-appellant. With him on
2         UNITED VIDEO PROPERTIES, INC.   v. AMAZON.COM, INC.



the brief were DARALYN J. DURIE, CLEMENT S. ROBERTS,
JESSE GERACI and EUGENE NOVIKOV.

   GREGORY G. GARRE, Latham & Watkins LLP, of
Washington, DC, argued for defendants-appellees. With
him on the brief were MATTHEW J. MOORE and GABRIEL K.
BELL; RICHARD G. FRENKEL and S. GIRI PATHMANABAN, of
Menlo Park, California. Of counsel on the brief were
SCOTT E. GANT and NEAL CURTIS HANNAN, Boies, Schiller
& Flexner LLP, of Washington, DC, and ERIC J. MAURER,
Maurer PLLC, of Washington, DC.
                 ______________________

    Before LOURIE, MAYER, and CHEN, Circuit Judges.
LOURIE, Circuit Judge.
     United Video Properties, Inc., TV Guide Online, LLC,
and TV Guide Online, Inc., subsidiaries of Rovi Corp.
(collectively “Rovi”), appeal from the judgment of nonin-
fringement of U.S. Patent 6,769,128 (the “’128 patent”)
and U.S. Patent 7,603,690 (the “’690 patent”) by the
United States District Court for the District of Delaware
following claim construction. See United Video Properties,
Inc. v. Amazon.com, Inc., No. 11-003-RGA, 2012 WL
2370318 (D. Del. June 22, 2012) (“Claim Construction
Opinion”). Because we conclude that the district court did
not err in construing the disputed claim terms and in its
judgment of noninfringement, we affirm.
                      BACKGROUND
    Rovi offers program guide products to cable providers
and other television distributors, and licenses its patent
portfolio to various companies. Rovi owns the ’128
and ’690 patents. The ’128 patent is directed to an elec-
tronic schedule system (i.e., an electronic program guide
on a television screen) with access to both stored televi-
sion schedule information and status information for live
programs, such as sporting events and news stories,
UNITED VIDEO PROPERTIES, INC.   v. AMAZON.COM, INC.        3



received through “data feeds.” ’128 patent Abstract. The
patent discloses that the providers of electronic program
guide content can access information from a variety of
sources, including the Internet, in order to populate those
data feeds. Id. col. 45 ll. 39–53. The patent discloses a
number of pathways for the data feeds, all of which in-
volve traditional television signals and channels, includ-
ing: (1) the vertical blanking interval, a well-known
technique for sending data over analog television signals,
id. col. 40 ll. 11–13, col. 46 ll. 10–14; (2) the full band-
width of a cable television channel, id. col. 46 ll. 17–19;
and (3) an in-band or out-of-band digital channel, id. col.
46 ll. 20–21.
     During prosecution of the ’128 patent, the U.S. Patent
and Trademark Office (the “PTO”) examiner rejected a
claim that included limitations for receiving “Internet
delivered data” under 35 U.S.C. § 112, ¶1, because “no-
where in the specification mentions or hints that the
information is delivered to the users via Internet.” Final
Office Action, No. 09/317,686, at 8 (Nov. 17, 2003). In
response, Rovi amended the application to “more particu-
larly define the invention” by adding that “Internet data
is received from the Internet at a ‘remote facility’ and that
a ‘data feed’ is populated with the Internet data at the
remote facility.” Reply to November 17, 2003 Final Office
Action, No. 09/317,686, at 26–27 (Feb. 5, 2004). Specifi-
cally, the claim at issue was amended as follows:
    42. (Currently Amended) A multimedia informa-
    tional system for displaying program schedule in-
    formation and Internet delivered data comprising:
      a remote facility for receiving Internet data
        from the Internet and populating a data feed
        with the internet data; and
      user equipment comprising:
         a video display generator;
4         UNITED VIDEO PROPERTIES, INC.   v. AMAZON.COM, INC.



         a receiver for receiving program schedule in-
           formation and Internet delivered data and
           the data feed; . . . .
Id. at 17–18. The examiner allowed the amended claim,
which issued as claim 37 of the ’128 patent.
     The ’690 patent describes a system that allows a user
to select and immediately purchase a pay program from
an “interactive program guide.” ’690 patent col. 1 ll. 14–
17. The ’690 patent states that “[i]nteractive program
guides are typically implemented on set-top boxes [and]
allow users to view television program listings in different
display formats.” Id. col. 1 ll. 26–28. The interactive
program guide of the ’690 patent allows a user to pur-
chase television packages, and will automatically set
reminders to inform the user “[j]ust before the scheduled
broadcast time of each program in the package.” Id. col. 2
ll. 7–16. The patent describes a “typical program guide”
as “a grid of television program listings” with rows that
contain channels and columns that “are associated with
different scheduled broadcast times for the programs.” Id.
col. 4 ll. 29–35. The patent further states that the grid
example is illustrative only and “any suitable type of
program listing display format may be used, such as a
table or other list.” Id. col. 4 ll. 35–36.
    Amazon.com, Inc. (collectively with IMDb.com, Inc.,
“Amazon”) offers on-demand television programming
through its “Amazon Instant Video” service, which can be
accessed on Amazon.com or through certain devices
running the Amazon Instant Video application.
IMDb.com, Inc. is a wholly owned subsidiary of Ama-
zon.com, Inc. and offers a similar service entitled “IMDb
Video.” Rovi sued Amazon in the District of Delaware,
alleging infringement of five patents, including the ’128
and ’690 patents. Rovi alleged infringement of independ-
ent claim 37 and dependent claims 38, 39, and 47 of
the ’128 patent, and independent claims 1 and 19 and
UNITED VIDEO PROPERTIES, INC.   v. AMAZON.COM, INC.      5



dependent claims 9, 10, 14, 27, 28, and 32 of the ’690
patent.
     The district court construed several disputed claim
terms, including “data feed” in the ’128 patent claims and
“interactive program guide” in the ’690 patent claims.
The court construed the “data feed” limitation to mean
“an updatable transmission of data sent by a television
programming provider over television signals.” Claim
Construction Opinion, 2012 WL 2370318, at *7. The court
excluded transmission of data over the Internet due to the
applicant’s removal of “Internet delivered data” limita-
tions in response to the PTO examiner’s written descrip-
tion rejection during prosecution. Id. After the court
construed the term “data feed,” Rovi stipulated to nonin-
fringement of claims reciting that limitation. Stipulation
of Judgment of Non-Infringement, United Video Proper-
ties, Inc. v. Amazon.com, Inc., No. 11-003-RGA (D. Del.
Aug. 27, 2012), ECF No. 182.
    The court initially construed “interactive program
guide” to mean “an application that produces interactive
display screens that include television program schedules
and channel information,” id. at *13, but Rovi moved for
clarification of the use of “schedules” in the court’s con-
struction. Specifically, Rovi sought clarification whether
that term limited the interactive program guide to dis-
playing current and “forward-looking” programs, i.e.,
shows that are currently on TV or would air in the imme-
diate future. In response to the motion, the court amend-
ed its construction of interactive program guide to “an
application that produces interactive display screens
identifying the channels and times on which television
programs will air.” Order re: Motion for Clarification of
the June 22, 2012 Memorandum Opinion, United Video
Properties, Inc. v. Amazon.com, Inc., No. 11-003-RGA, slip
op. at 1 (D. Del. Dec. 14, 2012), ECF No. 216. The court
noted that, in modifying the term, it wanted to make clear
that the “interactive program guide” was meant to pro-
6         UNITED VIDEO PROPERTIES, INC.   v. AMAZON.COM, INC.



vide current and forward-looking program schedules and
channel information. Id. After clarification, Rovi stipu-
lated to noninfringement of claims reciting that limita-
tion.    Stipulation of Judgment of Non-Infringement,
United Video Properties, Inc. v. Amazon.com, Inc., No. 11-
003-RGA (D. Del. Mar. 27, 2013), ECF No. 227. Rovi thus
stipulated to noninfringement of all asserted claims in the
litigation.
    Rovi timely appealed the claim construction and
hence the judgment of noninfringement. We have juris-
diction pursuant to 28 U.S.C. § 1295(a)(1).
                       DISCUSSION
    Claim construction is an issue of law reviewed de no-
vo. Lighting Ballast Control LLC v. Philips Elecs. N.A.
Corp., No. 2012-1014, 2014 WL 667499, at *10 (Fed. Cir.
Feb. 21, 2014) (en banc); Cybor Corp. v. FAS Techs., Inc.,
138 F.3d 1448, 1456 (Fed. Cir. 1998) (en banc). When
construing asserted claims, claim terms are given “their
ordinary and accustomed meaning as understood by one
of ordinary skill in the art.” Dow Chem. Co. v. Sumitomo
Chem. Co., 257 F.3d 1364, 1372 (Fed. Cir. 2001); Phillips
v. AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005)
(en banc). The claims “‘must be read in view of the speci-
fication, of which they are a part.’” Phillips, 415 F.3d at
1315 (quoting Markman v. Westview Instruments, Inc., 52
F.3d 967, 979 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S.
370 (1996)). Additionally, “a court ‘should also consider
the patent’s prosecution history’” when construing a
claim. Phillips, 415 F.3d at 1317 (quoting Markman, 57
F.3d at 980).
    Rovi argues that the district court erred in its con-
struction of the “data feed” limitation in the ’128 patent
and the “interactive program guide” limitation in the ’690
patent.
UNITED VIDEO PROPERTIES, INC.   v. AMAZON.COM, INC.      7



    Rovi argues that the plain meaning of the term “data
feed” is supplying data from a source to a receiver, with-
out concern for the path which that data feed takes. Rovi
points to examples in the written description of the ’128
patent, which it contends shows that a variety of tech-
niques could be used to deliver those data, and thus that
the Internet is a possible method of delivery. Additional-
ly, Rovi argues that the applicant broadened the claim
scope by eliminating the “Internet delivered data” limita-
tion during prosecution.
    Amazon responds that the applicant’s amendments,
removing “Internet delivered data” during prosecution in
response to the PTO examiner’s written description
rejection, act as a clear disavowal of the data feed being
delivered to the users via the Internet. Amazon asserts
that the amendments make clear that a remote facility
could receive Internet data, but the final delivery occurs
over conventional television channels.
    We agree with Amazon. Intrinsic evidence includes
the claims, the written description, and the prosecution
history. Phillips, 415 F.3d at 1314–17. In particular, as
here, additional statements made by the patentee during
prosecution can prove useful in determining how the
patentee understood and explained the invention to the
PTO. Id. at 1317. We do not rely on the prosecution
history to construe the meaning of the claim to be nar-
rower than it would otherwise be unless a patentee lim-
ited or surrendered claim scope through a clear and
unmistakable disavowal. Trading Tech. Int’l, Inc. v.
eSpeed, Inc., 595 F.3d 1340, 1352 (Fed. Cir. 2010) (inter-
nal citations omitted); Vitronics Corp. v. Conceptronic,
Inc., 90 F.3d 1576, 1582–83 (Fed. Cir. 1996). But such a
surrender occurred here.
    The claims at issue here originally called for the data
feed to be delivered via “Internet delivered data.” Howev-
er, the PTO examiner rejected claims incorporating that
8         UNITED VIDEO PROPERTIES, INC.   v. AMAZON.COM, INC.



limitation under § 112, ¶1, reasoning that “nowhere in the
specification mentions or hints that the information [in
the data feed] is delivered to the users via Internet.”
Final Office Action, No. 09/317,686, at 8 (Nov. 17, 2003).
In response, Rovi amended the claims of the ’128 patent
to remove “Internet delivered data” and to include refer-
ences to a remote facility that receives Internet data and
populates the data feed with that data. Reply to Novem-
ber 17, 2003 Final Office Action, No. 09/317,686, at 17–18
(Feb. 5, 2004). Rovi thus had to amend its claims to
remove delivery via the Internet in order to secure its
patent, and, as a result, clearly disavowed delivering data
in data feeds via the Internet.
    Although Rovi points to references within the written
description stating that “[t]hose of skill in the art will
understand that numerous other transmission schemes
can be used to transmit the data stream,” ’128 patent col.
10 ll. 7–9, a vague statement such as that does not over-
come the clear disavowal that occurred during prosecu-
tion. See MarcTec, LLC v. Johnson & Johnson, 394 F.
App’x 685, 687 (Fed. Cir. 2010) (“When an applicant
yields claim scope in order to secure allowance of the
patent, the public notice aspect of the record inhibits later
retrenchment to recover what was yielded.”). The district
court thus was correct in construing the “data feed”
limitation of the ’128 patent to mean “an updatable
transmission of data sent by a television programming
provider over television signals.”
    As for the “interactive program guide,” Rovi argues
that the plain meaning of a program guide is simply a
guide to finding television shows and that nothing in the
specification requires it to be limited to forward-looking
time and channel information. Additionally, Rovi con-
tends that the written description of the ’690 patent
distinguishes between scheduled programming and paid
programming, suggesting that paid programming does
not have to be scheduled, and that the interactive pro-
UNITED VIDEO PROPERTIES, INC.   v. AMAZON.COM, INC.        9



gram guide consisting of paid and scheduled program-
ming does not consist only of forward-looking time and
channel information.
    Amazon responds that the ordinary meaning of the
term “program guide” at the time of invention, based on
the intrinsic record, is a guide that provides forward-
looking time and channel information. Additionally,
Amazon contends that the written description makes
clear that the interactive program guide of the ’690 patent
was meant to facilitate display and ordering of pay-per-
view packages within that scheduled programming.
    We agree with Amazon that the written description
and figures of the ’690 patent show that the interactive
program guide is concerned with scheduled programming.
The words of a claim are generally given their ordinary
and customary meaning, which is the meaning that a
term would have to a person of ordinary skill in the art
after reviewing the intrinsic record at the time of the
invention. Phillips, 415 F.3d at 1312–13. As indicated
earlier, the intrinsic record includes the claims, the speci-
fication, and the prosecution history. E.g., Vitronics, 90
F.3d at 1582.
     Here, the ’690 patent describes “interactive program
guides” as allowing users to view “television program
listings.” ’690 patent col. 1 ll. 26–27. Additionally, the
patent describes traditional printed television program
schedules as containing the broadcast time of programs,
and that recently, “electronic television program guides”
have been developed to display this information directly
on the television screen. Id. col. 1 ll. 19–25.
     The ’690 patent further describes the interactive pro-
gram guide as issuing reminders to the user before a
program that has been purchased is being broadcast. Id.
col. 2 ll. 13–16 (“Just before the scheduled broadcast time
of each program in the package, the program guide dis-
plays a suitable reminder message on the user’s televi-
10        UNITED VIDEO PROPERTIES, INC.   v. AMAZON.COM, INC.



sion.”); col. 2 ll. 22–24 (“If the user has not watched any of
the programs in the package, the program guide contin-
ues to issue reminders just before each program is broad-
cast.”). Those references to setting reminders reinforce
the understanding that the pay programming of the
interactive program guide is scheduled programming, i.e.,
that it is forward-looking.
    The figures of the ’690 patent likewise show that the
interactive program guide is concerned with scheduled
broadcasts. See id. fig. 2 (showing the interactive pro-
gram guide in a grid format with scheduled time along
the top); figs. 7, 8, 9 (showing pay per view packages in
terms of time, i.e., purchasing a package for “three days”
or subscribing to a movie package for “$5.99 / month”).
Accordingly, the district court was correct in construing
the “interactive program guide” limitation of the ’690
patent to mean “an application that produces interactive
display screens identifying the channels and times on
which television programs will air.”
     The parties in this case stipulated that, under the dis-
trict court’s claim construction, Amazon does not infringe
the asserted claims. Because we have affirmed the court’s
claim construction, we accordingly affirm the judgment of
noninfringement.
                        CONCLUSION
    For the foregoing reasons, the decisions of the district
court construing the claim terms “data feed” in the ’128
patent and “interactive program guide” in the ’690 patent,
and hence the judgment of noninfringement, are affirmed.
                        AFFIRMED